Title: From James Madison to Wilson Cary Nicholas, 18 April 1816
From: Madison, James
To: Nicholas, Wilson Cary


                    
                        
                            Dear Sir
                        
                        
                            Washington
                            apl. 18. 1816
                        
                    
                    The inclosed has just been handed to me from Mr. Latrobe. You will say to him what you think proper on the subject. Accept my esteem & friendly respects
                    
                        
                            James Madison
                        
                    
                